NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RUBEN DARIO CHAVEZ,                              No. 11-72877

               Petitioner,                       Agency No. A096-351-397

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Ruben Dario Chavez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because

Chavez failed to establish that it is more likely than not he will be tortured by or

with the acquiescence of the government of Guatemala. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Chavez’s asylum and withholding of removal claims, the BIA

found Chavez failed to articulate a cognizable particular social group. When the IJ

and BIA issued their decisions in this case they did not have the benefit of this

court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en

banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder,

750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I.

& N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA

2014). In light of these intervening decisions, we grant Chavez’s petition for

review and remand for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).




                                           2                                     11-72877
   Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW GRANTED in part; DENIED in part.

REMANDED.




                                       3                               11-72877